UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 RUSH ENTERPRISES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule240.0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 The following letter will be sent to certain shareholders of Rush Enterprises, Inc. commencing on or about April 24, 2015. outh, Suite 500 – New Braunfels, Texas 78130 – (830) 626-5200 Dear Fellow Shareholder: We are writing in response to Merlin Partners LP’s (“ Merlin ”) letter dated April 16, 2015 and to reiterate our request that you vote AGAINST the shareholder proposal to adopt a recapitalization plan to eliminate the Company’s dual-class capital structure at the Annual Meeting of Shareholders on May 19, 2015, as recommended by the Board of Directors. While we welcome input from all of our shareholders, the current shareholder proposal and subsequent communications from Merlin show no appreciation for our commitment to, and dependence upon, Peterbilt Motors Company, a division of PACCAR Inc. (“
